Citation Nr: 0903522	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-22 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than September 
22, 2004 for the award of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 
22, 2004 for entitlement to TDIU.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1983 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs Regional Office in Oakland, 
California.


FINDINGS OF FACT

1.  The veteran first filed a claim for service connection 
for PTSD on September 22, 2004.

2.  The July 2002 increased rating claim was not an informal 
claim for TDIU.

3.  The veteran first filed a claim for TDIU on September 22, 
2004.


CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date 
earlier than September 22, 2004, for the award of service 
connection for PTSD.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 
(2008).

2.  The criteria for an effective date earlier than September 
22, 2004, for the award of TDIU have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.1(p), 3.400 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A.  § 5110(a); 38 C.F.R. § 
3.400.  When an application for disability compensation is 
received within one year of the date of the veteran's 
discharge or release from service, the effective date of such 
award shall be the day following the veteran's release.  38 
U.S.C.A. § 5110(b)(1). 

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has 
already been allowed, certain submissions will be accepted as 
an informal claim such as a report of examination or 
hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  
Furthermore, any communication or action indicating an intent 
to apply for VA benefits from a claimant or representative 
may be considered an informal claim provided that such 
informal claim identify the benefit being sought.  38 C.F.R. 
§ 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992).

The veteran filed a formal claim for service connection for 
PTSD and for TDIU in September 2004.  A July 2005 RO rating 
decision awarded the veteran service connection for PTSD with 
a disability evaluation of 50 percent and granted the TDIU 
claim, both effective September 2004, the date of receipt of 
the veteran's claims. 

The veteran contends that he should be granted an earlier 
effective date for his service-connected PTSD and TDIU, 
specifically that the effective dates should be the day after 
his discharge from service in July 1992.  

Regarding the PTSD claim, unfortunately the evidence received 
prior to the formal claim filed in September 2004, including 
medical records and statements from the veteran, fails to 
show that the veteran had PTSD or that he sought service 
connection for PTSD at any time between July 1992 and 
September 2004.  Since the evidence fails to show that the 
veteran filed any formal or informal claims for service 
connection for PTSD prior to September 22, 2004, entitlement 
to an earlier effective date for the claim is denied as a 
matter of law.  

Simply stated, VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  
There is no provision in the law for awarding an earlier 
effective date based on the veteran's assertion that the 
disability existed before he filed the claim.  

Regarding the TDIU claim, the Board notes that the veteran 
filed his formal claim for TDIU in September 2004; however, 
in a statement dated July 2002, the veteran mentioned that 
his disabilities had deemed him unemployable as no one wanted 
to hire someone with knee problems.  

A TDIU claim is a claim for an increased rating, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); see also Norris v. West, 12 Vet. App. 413, 420 (1999); 
VAOPGCPREC 12-2001 (July 6, 2001).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims 
(Court) has stated:

In determining whether [an] appellant is entitled to a 
total disability rating based upon individual 
unemployability, the appellant's advancing age may not 
be considered.  See 38 C.F.R. § 3.341(a); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task 
[is] to determine whether there are circumstances in 
this case apart from the non-service-connected 
conditions and advancing age which would justify a total 
disability rating based on unemployability.  In other 
words, the BVA must determine if there are 
circumstances, apart from non-service-connected 
disabilities, that place this veteran in a different 
position than other veterans with an 80 percent combined 
disability rating.  See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, supra.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R.  § 4.16(a), "marginal employment shall 
not be considered substantially gainful employment."

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment."  The Court 
noted the following standard announced by the United States 
Court of Appeals for the Federal Circuit in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the required 
percentages for service-connected disabilities are met and 
the service-connected disabilities are found to render the 
veteran unemployable.  38 C.F.R.  § 4.16(a).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.

The initial issue before the Board is the date the veteran 
first raised a formal or informal claim of TDIU.  It appears 
from review of the record that the veteran first raised the 
issue of employability in a statement dated July 18, 2002, in 
which the veteran sought an increased rating for service 
connected disabilities.  In the statement, the veteran 
alleged that his knee disabilities rendered him unemployable.  
He stated that his job as a computer technician required that 
he be able to crawl and kneel and that his knee disabilities 
prevented him from performing his duties.  He further stated 
that his disabilities caused him to miss work on many 
occasions and that as of July 2002, he no longer had a job.  
The Board notes that the veteran was on doctor-prescribed 
convalescence for his right knee surgery at the time of the 
July 2002 claim.

The RO issued a decision on the July 2002 claim in November 
2002, which granted a temporary total disability evaluation 
for the left knee from March 2001 to June 2001 and for the 
right knee from May 2002 to September 2002.  Both temporary 
total disability periods were assigned as the veteran had 
treatment requiring convalescence.  At the end of each total 
disability period, the ratings for each knee were reduced to 
20 percent.

At the time of the November 2002 decision, the veteran was 
rated at 20 percent for his right knee disability, 20 percent 
for his left knee disability, and zero percent for his skin 
condition.  The combined disability rating was 40 percent 
from September 2002.  

The veteran filed additional evidence and in January 2003, 
the RO extended the veteran's temporary total disability to 
September 2001 for the left knee and November 2002 for the 
right knee.  The RO also granted a 10 percent rating for his 
skin condition.  The knees remained at 20 percent each, and 
the combined disability rating was 50 percent from November 
2002.  The veteran appealed.

In December 2003, the Decision Review Officer (DRO) granted 
the veteran a 30 percent rating for his skin disability, and 
continued the 20 percent rating for each knee.  The combined 
disability rating was 60 percent from November 2002.  After 
the issuance of this rating, the veteran submitted a written 
statement indicating that he was satisfied with the decision 
and that he would not pursue a formal appeal.

The veteran's physical therapy record of September 2002 shows 
that the veteran was to return to work on October 1, 2002.  
As of December 2002, the veteran had not resumed working.

In September 2004, the veteran filed a formal claim for TDIU.  
Evidence submitted included VA outpatient treatment records 
dated August 2004, which indicate that the veteran had been 
unemployed for two years.  

A November 2004 VA treatment summary indicates that the 
veteran was suffering occupational problems.  The veteran 
stated that he was employed until his knee surgery in 2002, 
but that while he was out on disability, his position lost 
funding.  The veteran indicated that he attempted to regain 
his position after funding was reestablished; however, he 
became frustrated with his employer and resigned.

The rating decision issued in July 2005 granted TDIU 
effective September 2004, the date of the formal claim.  At 
that time, the veteran was also granted a 50 percent rating 
for PTSD.  He continued to have a 30 percent rating for the 
skin disability and a 20 percent rating for each knee.  The 
total disability rating was 80 percent.  

The Board has considered the evidence and it appears that the 
July 2002 claim was not an informal claim for TDIU but, at 
most, a claim for temporary total disability, which was 
granted.  At the time of the claim, the veteran was seeking 
increased ratings for his service connected disabilities as 
he was recovering from his right knee surgery and not working 
per his doctor's orders based on that surgery.  There was 
nothing in the statement that indicates the veteran believed 
the condition was permanent.

Also weighing against a finding that the July 2002 claim was 
an informal claim for TDIU is that the veteran indicated in a 
December 2003 statement that he was satisfied with the result 
of his July 2002 claims, including the temporary total 
disability ratings assigned for his bilateral knee 
disabilities.  The veteran did not indicate intent to pursue 
TDIU.

Even if the Board were to consider the July 2002 claim as an 
informal claim for TDIU, the veteran did not have one 
disability rated at 60 percent or more or have two or more 
disabilities with one rated at 40 percent or more with a 
combined rating of at least 70 percent until the September 
2004 claim for service connection for PTSD was granted.  38 
C.F.R. § 4.16(a).  Thus, TDIU was not warranted on the 
schedular basis prior to the grant of the September 2004 
claim for PTSD.  

Also weighing against the claim is the medical evidence 
showing that the veteran was cleared to resume working as of 
October 2002, and the veteran's statement that he chose to 
resign his employment due to frustrations.  The evidence 
fails to show that the veteran was unable to perform the 
physical or mental acts required by employment prior to 
September 2004.

Accordingly, even if the July 2002 claim was an informal 
claim for TDIU, the evidence fails to show that TDIU was 
warranted prior to September 22, 2004, the date that he filed 
his claim for PTSD and formal claim for TDIU.

Since the evidence fails to show that the veteran filed any 
formal or informal claims for TDIU prior to September 22, 
2004, entitlement to an earlier effective date is denied as a 
matter of law.  Simply stated, VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the law not the evidence is dispositive, the 
Board should deny an appeal because of an absence of a legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The veteran has failed to 
allege facts which meet the criteria in the law or 
regulations, and his claim must be denied.

Duty to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran provided private treatment records, 
statements, and affidavits, and was afforded a VA medical 
examination in June 2005.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In any event, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).


ORDER

Entitlement to an effective date earlier than September 22, 
2004 for service connection for PTSD is denied.

Entitlement to an effective date earlier than September 22, 
2004 for TDIU is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


